         Case 5:19-cv-05398-JLS Document 70 Filed 05/26/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


   KETURAH WINTERS, et al.,
                 Plaintiffs,

          v.                                                       CIVIL ACTION
                                                                    No. 19-5398

    AKZO NOBEL SURFACE CHEMISTRY, LLC,
    et al.,
                  Defendants.


                                        ORDER

       AND NOW, this 26th day of May, 2020, upon consideration of Defendant Bill Timpano’s

“Motion to Dismiss Plaintiffs’ First Amended Complaint Pursuant to Rule 12(b)(2), or, in the

Alternative, a Motion for Judgment on the Pleadings Pursuant to Rule 12(c)” (ECF No. 45) and

all supporting and opposing papers, it is hereby ORDERED as follows:

       1. Defendant’s Motion is GRANTED for the reasons stated in the accompanying

          Memorandum Opinion; and

       2. All claims in this matter asserted against Defendant Bill Timpano are hereby

          TRANSFERRED to the United States District Court for the Eastern District of New

          York.



                                                 BY THE COURT:



                                                 /s/ Jeffrey L. Schmehl
                                                 Jeffrey L. Schmehl, J.
